t c memo united_states tax_court angel alarcon jr petitioner v commissioner of internal revenue respondent docket no filed date on his tax_return p claimed dependency_exemption deductions and child tax_credits for his two minor sons and head_of_household filing_status r disallowed p’s claims held r’s determinations are sustained angel alarcon jr pro_se brock e whalen for respondent memorandum findings_of_fact and opinion wherry judge this case is before the court on a petition for redetermination of an income_tax deficiency of dollar_figure that respondent determined for petitioner’s tax_year the issues for decision are whether petitioner is entitled to dependency_exemption deductions for g a and s a his minor sons whether petitioner is entitled to child tax_credits for g a and s a and whether petitioner is entitled to head_of_household filing_status findings_of_fact some of the facts have been stipulated and the stipulations with the accompanying exhibits are incorporated 1it is the policy of this court not to identify minors we refer to petitioner’s two minor children by their initials see rule a all section references are to the internal_revenue_code_of_1986 as amended and in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure herein by this reference petitioner resided in texas at the time his petition was filed petitioner is the father of two minor sons g a and s a petitioner and the children’s mother susana alarcon ms alarcon were separated and lived apart the entire tax_year ms alarcon residing in the former marital home marital home and petitioner with his parents the marital home is where petitioner and ms alarcon lived with g a and s a before their marital difficulties ms alarcon had been given temporary possession of the marital home pursuant to a temporary order issued date by the 65th district_court in texas the temporary order also appointed petitioner and ms alarcon temporary joint managing conservators over s a and g a the parties have orally stipulated that g a and s a resided with ms alarcon for a greater portion of the tax_year than they did with petitioner 2respondent objected to petitioner’s exhibit 6-p on the grounds of hearsay exhibit 6-p is a letter allegedly from petitioner’s divorce attorney to petitioner in which the attorney states that the delay in resolution of the divorce was due to petitioner’s wife’s attorneys we agree with respondent that exhibit 6-p is hearsay fed r evid c defines hearsay as a statement other than one made by the declarant while testifying at the trial or hearing offered in evidence to prove the truth of the matter asserted hearsay is generally excluded from evidence unless an exception applies see fed r evid regardless even if this exhibit was admitted into evidence it would have no effect on the outcome of this case petitioner and ms alarcon both followed the terms of the date temporary order until their divorce was finalized on date in the date divorce decree petitioner was awarded the marital home petitioner timely filed form_1040 u s individual_income_tax_return for the tax_year as a head_of_household he also claimed dependency_exemption deductions and child tax_credits for g a and s a ms alarcon also claimed g a and s a as dependents on her federal_income_tax return petitioner neither attached form_8332 release of claim to exemption for child of divorced or separated parents nor had an agreement with ms alarcon that he would claim the children as dependents on his tax_return thereafter respondent disallowed petitioner’s claimed dependency_exemption deductions and child tax_credits changed his filing_status to single and on date issued him a notice_of_deficiency determining a deficiency in income_tax of dollar_figure for his tax_year on date petitioner timely petitioned this court pursuant to this court’s date order petitioner filed an amended petition on date in his amended petition petitioner argued he was the sole provider for his sons maintained the home where they lived completely and was entitled to head_of_household filing_status trial was held on date in el paso texas opinion as a general_rule the commissioner’s determination of a taxpayer’s liability in the notice_of_deficiency is presumed correct and the taxpayer bears the burden of proving that the determination is improper see rule a 290_us_111 i dependency_exemption deductions sec_151 and c allows a taxpayer an annual exemption deduction for each dependent as defined in sec_152 sec_152 defines a dependent to include a qualifying_child a qualifying_child must share the same principal_place_of_abode as the taxpayer for more than one-half of the year in issue residence test sec_152 the parties stipulated that g a and s a resided with their mother for more than one-half of the taxable_year accordingly neither g a nor s a is petitioner’s qualifying_child under sec_152 in the case of divorced or qualified separated parents special rules determine which parent may claim a dependency_exemption deduction for a child sec_152 allows the noncustodial_parent a dependency_exemption deduction if the custodial_parent signs a written declaration releasing her claim to the exemption and the noncustodial_parent attaches the 3in addition to the residence test three other tests-- relationship age and support--must be satisfied sec_152 a - d respondent concedes they were declaration to his federal_income_tax return neither of these requirements was met accordingly neither g a nor s a is petitioner’s qualifying_child under sec_152 petitioner’s argument appears to be that he provided all the financial support for his sons and they were his qualifying children because he was only temporarily absent from the marital home due to the ongoing delays of the divorce at trial he explained that he relied on language from internal_revenue_service irs publication exemptions standard_deduction and filing information and divorced or separated individuals both state temporary absences you and your qualifying person are considered to live together even if one or both of you are temporarily absent from your home due to special circumstances such as illness education business vacation or military service it must be reasonable to assume that the absent person will return to the home after the temporary absence you must continue to keep up the home during the absence 4the custodial_parent is the parent with whom the child lived for the greater number of nights during the year the other parent is the noncustodial_parent here ms alarcon is the custodial_parent and petitioner the noncustodial_parent see irs publication exemptions standard_deduction and filing information the irs issued form_8332 to standardize the written declaration required by sec_152 114_tc_184 briscoe v commissioner tcmemo_2011_165 although taxpayers are not required to use form_8332 any other written declaration executed by the custodial_parent must conform to the substance of form_8332 briscoe v commissioner supra petitioner seeking justice from his perspective construes the publications and the statutes they interpret as permitting him to claim his sons since he paid all costs for on the marital home which he also considered to be his home congress and the secretary however have laid down a bright-line_test for simplicity and administrative convenience see h rept part pincite because pursuant to the temporary order petitioner could not live at the marital home but his wife could and did in it was her and the sons’ residence not his during that year his prolonged absence though not his fault and even if caused by his wife and her attorneys does not make his more than years’ absence temporary nor does it make the marital home his residence for consequently neither g a nor s a was petitioner’s qualifying_child in because neither is petitioner’s qualifying_child petitioner is not entitled to a dependency_exemption deduction for g a or s a 5we acknowledge that in 128_tc_13 we held an individual confined in jail after an arrest but before conviction could be considered temporarily absent for purposes of the earned_income_tax_credit where it was reasonable to assume that she would return to her household and children after the temporary confinement even if petitioner’s absence were considered temporary sec_152 provides that if both parents claim a child then the child is the qualifying_child of the parent with whom the child resided for the longer period during the taxable_year ii the child_tax_credit sec_24 allows a dollar_figure tax_credit to a taxpayer for each qualifying_child sec_24 a qualifying_child for purposes of sec_24 is a qualifying_child as defined in sec_152 who has not attained the age of because we have determined that neither g a nor s a is his qualifying_child petitioner is not entitled to a child_tax_credit for g a or s a see gessic v commissioner tcmemo_2010_88 iii head_of_household filing_status sec_1 provides a special tax_rate for an individual who qualifies as a head_of_household as pertinent here sec_2 provides that an unmarried individual shall be considered a head_of_household if that individual maintains as his home a household which constitutes for more than one-half of such taxable_year the principal_place_of_abode of i a qualifying_child of the individual as defined in sec_152 we have determined that for the taxable_year neither g a or s a is petitioner’s qualifying_child or dependent accordingly petitioner has failed to prove his entitlement to head_of_household filing_status the court has considered all of petitioner’s contentions arguments requests and statements to the extent not discussed herein we conclude that they are meritless moot or irrelevant to reflect the foregoing decision will be entered for respondent
